Exhibit 10.82

 

CERTIFICATE OF DESIGNATIONS,

PREFERENCES AND RIGHTS OF

SERIES H CONVERTIBLE PREFERRED STOCK

OF

VCAMPUS CORPORATION



I.                                         Creation of Series H Convertible
Preferred Stock.

 

The undersigned officer of VCampus Corporation, a Delaware corporation (the
“Corporation”), pursuant to the provisions of Section 151 of the General
Corporation Law of the State of Delaware, does hereby make this Certificate of
Designations, Preferences and Rights (the “Series H Certificate of
Designations”) and does hereby state and certify that pursuant to the authority
expressly vested in the Board of Directors of the Corporation by the Certificate
of Incorporation, as amended, the Board of Directors duly adopted the following
resolutions:

 

RESOLVED, that, pursuant to the Certificate of Incorporation, as amended, of the
Corporation (the “Amended Certificate of Incorporation”), which authorizes
10,000,000 shares of undesignated preferred stock, par value $0.01 per share, of
which:

 

(A)                              1,000,000 shares are designated Series C
Convertible Preferred Stock, par value $0.01 per share (the “Series C Preferred
Stock”), 623,339 of which are issued and outstanding;

 

(B)                                1,200,000 shares are designated Series D
Convertible Preferred Stock, par value $0.01 per share (the “Series D Preferred
Stock”), 1,013,809 of which are issued and outstanding;

 

(C)                                3,000,000 shares are designated Series E
Convertible Preferred Stock, par value $0.01 per share (the “Series E Preferred
Stock”), 574,895 of which are issued and outstanding;

 

(D)                               3,000,000 shares are designated Series F
Convertible Preferred Stock, par value $0.01 per share (the “Series F Preferred
Stock”), all of which are issued and outstanding;

 

(E)                                 1,458,413 shares are designated Series F-1
Convertible Preferred Stock, par value $0.01 per share (the “Series F-1
Preferred Stock”), all of which are issued and outstanding;

 

(F)                                 60,000 shares are designated Series F-2
Convertible Preferred Stock, par value $0.01 per share (the “Series F-2
Preferred Stock”), 27,578 of which are issued and outstanding; and

 

--------------------------------------------------------------------------------


 

(G)                                80,000 shares are designated Series G
Convertible Preferred Stock, par value $0.01 per share (the “Series G Preferred
Stock”), 78,041 of which are issued and outstanding;

 

the Board of Directors is authorized, within the limitations and restrictions
stated in the Amended Certificate of Incorporation, to fix by resolution or
resolutions the designation of each series of preferred stock and the powers,
preferences and relative participating, optional, or other special rights, and
qualifications, limitations, and restrictions thereof; and

 

RESOLVED, that the Corporation hereby fixes the designations and preferences and
relative, participating, optional, and other special rights, and qualifications,
limitations, and restrictions of the preferred stock consisting of 30,000 shares
to be designated Series H Convertible Preferred Stock, par value $0.01 per share
(the “Series H Preferred Stock”); and

 

RESOLVED, that the Series H Preferred Stock is hereby authorized on the terms
and with the provisions herein set forth:

 

II.                                     Provisions Relating to the Preferred
Stock.

 

1.                                       Rank.  The Series H Preferred Stock
shall, with respect to dividend rights and with respect to rights upon
liquidation, winding up or dissolution, rank pari passu to the Series C, D, E,
F, F-1, F-2 and G Preferred Stock and senior and prior in right to (a) each
class of Common Stock of the Corporation, (b) any series of preferred stock
hereafter created (except as may otherwise be consented to by holders of a
majority of the Series H Preferred Stock) and (c) any other equity interests
(including, without limitation, warrants, stock appreciation rights, phantom
stock rights, profit participation rights in debt instruments or other rights
with equity features, calls or options exercisable for or convertible into such
capital stock or equity interests) in the Corporation that by its terms rank
junior to the Series H Preferred Stock (all of such classes or series of capital
stock and other equity interests, including, without limitation, all classes of
Common Stock of the Corporation, are collectively referred to as “Junior
Securities”). As a condition to the automatic conversion into Common Stock of
all of the shares of Series H Preferred Stock pursuant to Section 5(g) hereof,
all of the Corporation’s outstanding shares of Series C, D, E, F, F-1, F-2 and G
Preferred Stock must be converted into Common Stock prior to or simultaneous
with such automatic conversion.

 

2.                                       Dividends.  (a) The holders of Series H
Preferred Stock shall be entitled to receive, when, as and if declared by the
Board of Directors out of funds legally available for the purpose, dividends
payable either in cash, in property or in shares of capital stock.

 

(b)                                 So long as any shares of Series H Preferred
Stock are outstanding, the Corporation will not declare, pay or set apart for
payment any dividends (except dividends payable on the existing classes of
Preferred Stock or dividends payable in Common Stock of the Corporation) or make
any other distribution on or redeem, purchase or otherwise acquire any Junior
Securities and will not permit any Subsidiary or other Affiliate (using funds of
the Corporation or any Subsidiary) to redeem, purchase or otherwise acquire for
value, any Junior Securities.  Notwithstanding the foregoing provisions of this
Section 2(b), the Corporation or any Subsidiary may (i) make payments in respect
of fractional shares of Junior Securities and

 

2

--------------------------------------------------------------------------------


 

(ii) repurchase, redeem or otherwise acquire for value any Junior Securities
from any employee or former employee of the Corporation or any Subsidiary in
connection with the termination of employment by the Corporation or any
Subsidiary or by such employee or former employee, whether by reason of death,
disability, retirement or otherwise.

 

3.                                       Liquidation.  Upon a change in control
pursuant to which the stockholders of the Corporation immediately prior to such
change in control possess less than forty percent (40%) of the voting power of
the acquiring entity immediately following such change in control, liquidation,
dissolution or winding up of the affairs of the Corporation, whether voluntary
or involuntary (a “Liquidation Event”), the holders of the Series H Preferred
Stock shall be entitled, pari passu with the Liquidation Preference payable to
the holders of the Series C, D, E, F, F-1, F-2 and G Preferred Stock (the
“Existing Preferred Liquidation Preferences”), before any assets of the
Corporation shall be distributed among or paid over to the holders of Junior
Securities, to receive from the assets of the Corporation available for
distribution to stockholders, an amount per share equal to the purchase price
per share paid for the Series H Preferred Stock, as adjusted to reflect any and
all subdivisions (by stock split, stock dividend or otherwise) or combinations
or consolidations (by reclassification or otherwise) of the Series H Preferred
Stock occurring after the Issue Date, plus all declared but unpaid dividends
(the “Series H Liquidation Preference”).  If the assets of the Corporation
legally available for distribution shall be insufficient to permit the payment
in full to the holders of the Series H Preferred Stock and other classes of our
Preferred Stock of their respective Liquidation Preferences, then the entire
assets of the Corporation legally available for distribution shall be
distributed ratably in accordance with the Existing Preferred Liquidation
Preferences and the Series H Liquidation Preferences among such holders.  For
purposes of this Section 3, a Liquidation Event shall be deemed to be occasioned
by, and to include, (i) the Corporation’s sale of all or substantially all of
its assets or capital stock or (ii) any transaction or series or related
transactions (including, without limitation, any reorganization, merger or
consolidation) that will result in the holders of the outstanding voting equity
securities of the Corporation immediately prior to such transaction or series of
related transactions holding securities representing less than forty percent
(40%) of the voting power of the surviving entity immediately following such
transaction or series of related transactions.

 

4.                                       Voting.  (a) Except as otherwise
limited or provided by law, the rules, regulations, policies and interpretations
of the Principal Market (as determined in good faith in the sole discretion of
the Board of Directors of the Corporation) or by subsection 4(b), the holders of
the Series H Preferred Stock shall be entitled to vote on all matters submitted
to the common stockholders for a vote together with the holders of the Common
Stock voting together as a single class, with each holder of Common Stock
entitled to one vote for each share of Common Stock held by such holder and each
holder of Series H Preferred Stock entitled to a number of votes represented by
the number of shares of Common Stock that could have been purchased at fair
market value on the Issue Date in exchange for the Series H purchase price for
each share of Series H Preferred Stock held by such holder on the record date
relating to the matter being voted on (as ratably adjusted for stock splits,
combinations, recapitalizations, reorganizations, reclassifications, stock
distributions, stock dividends or other similar events with respect to the
Common Stock occurring after the Issue Date).

 

3

--------------------------------------------------------------------------------


 

(b)                                 The holders of the Series H Preferred Stock
shall vote as a separate class on the creation of any new series of preferred
stock or the issuance of additional shares of capital stock of the Corporation
that ranks senior to or on parity with the Series H Preferred Stock.

 

5.                                       Conversion of Series H Preferred Stock
into Common Stock.

 

(a)                                  Conversion Procedure.

 

(i)                                     Notwithstanding any other provision
herein, the Corporation shall not be obligated to issue any shares of Common
Stock upon conversion of the Series H Preferred Stock if and to the extent the
issuance of such shares of Common Stock would exceed the number of shares (the
“Exchange Cap”) then permitted to be issued without violation of the rules,
regulations, policies and interpretations of the Principal Market (as determined
in good faith in the sole discretion of the Board of Directors of the
Corporation), except that such limitation shall not apply in the event that the
Corporation obtains the approval of its stockholders as required by applicable
rules, regulations, policies and interpretations of the Principal Market for
issuances of Common Stock in excess of the Exchange Cap.  If and to the extent
the Exchange Cap applies, no original purchaser of Series H Preferred Stock
shall be issued, upon conversion of Series H Preferred Stock, shares of Common
Stock in an amount greater than the product of (x) the Exchange Cap amount
multiplied by (y) a fraction, the numerator of which is the number of shares of
Series H Preferred Stock originally issued to such purchaser and the denominator
of which is the aggregate amount of all the Series H Preferred Stock issued to
the original purchasers of such securities (the “Cap Allocation Amount”).  In
the event that any original holder of Series H Preferred Stock shall sell or
otherwise transfer any of such holder’s Series H Preferred Stock, the transferee
shall be subject to and allocated a pro rata portion of such holder’s Cap
Allocation Amount.  In the event that a requested conversion would violate the
aforementioned rules, the Corporation agrees to undertake best efforts to obtain
such approval within 180 days of such request for conversion.

 

(ii)                                  Subject to subsection (i) above, at any
time, any holder of Series H Preferred Stock may convert all or any portion of
the Series H Preferred Stock held by such holder into a number of shares of
Conversion Stock (as defined in Section 6) computed by multiplying the number of
shares to be converted by the purchase price thereof and dividing the result by
the Conversion Price (as defined in subsection 5(b)) then in effect.

 

(iii)                               Each voluntary conversion of Series H
Preferred Stock shall be deemed to have been effected as of the close of
business on the date on which notice of election of such conversion is delivered
to the Corporation by such holder.  Until the certificates representing the
shares of Series H Preferred Stock which are being converted have been
surrendered and new certificates representing shares of the Conversion Stock
shall have been issued by the Corporation, such certificate(s) evidencing the
shares of Series H Preferred Stock being converted shall be evidence of the
issuance of such shares of Conversion Stock.  At such time as such conversion
has been effected, the rights of the holder of such Series H Preferred Stock as
such holder shall cease and the Person or Persons in whose name or names any
certificate or certificates for shares of Conversion Stock are to be issued upon
such conversion shall be deemed to have become the holder or holders of record
of the shares of Conversion Stock represented thereby.

 

4

--------------------------------------------------------------------------------


 

(iv)                            Notwithstanding any other provision hereof, if a
conversion of shares is to be made in connection with a Public Offering (as
defined in Section 6), the conversion of such shares may, at the election of the
holder thereof, be conditioned upon the consummation of the Public Offering, in
which case such conversion shall not be deemed to be effective until the
consummation of the Public Offering.

 

(v)                                 As soon as practicable after a conversion
has been effected in accordance with clause (ii) above, the Corporation shall
deliver to the converting holder:  (A) a certificate or certificates
representing, in the aggregate, the number of shares of Conversion Stock
issuable by reason of such conversion, in the name or names and in such
denomination or denominations as the converting holder has specified; and (B) a
certificate representing any shares which were represented by the certificate or
certificates delivered to the Corporation in connection with such conversion but
which were not converted.

 

(vi)                              The issuance of certificates for shares of
Conversion Stock upon conversion of Series H Preferred Stock shall be made
without charge to the holders of such Series H Preferred Stock for any issuance
tax in respect thereof or other cost incurred by the Corporation in connection
with such conversion and the related issuance of shares of Conversion Stock,
except for any transfer or similar tax payable as a result of issuance of a
certificate to other than the registered holder of the shares being converted. 
Upon conversion of any shares of Series H Preferred Stock, the Corporation shall
use its best efforts to take all such actions as are necessary in order to
insure that the Conversion Stock issuable with respect to such conversion shall
be validly issued, fully paid and nonassessable.

 

(vii)                           The Corporation shall not close its books
against the transfer of Series H Preferred Stock or of Conversion Stock issued
or issuable upon conversion of Series H Preferred Stock in any manner which
interferes with the timely conversion of Series H Preferred Stock. The
Corporation shall assist and cooperate with any holder of shares of Series H
Preferred Stock required to make any governmental filings or obtain any
governmental approval prior to or in connection with any conversion of shares
hereunder (including, without limitation, making any filings reasonably required
to be made by the Corporation).

 

(viii) No fractional shares of Conversion Stock or scrip representing fractional
shares shall be issued upon conversion of shares of Series H Preferred Stock. 
If more than one share of Series H Preferred Stock shall be surrendered for
conversion at one time by the same record holder, the number of full shares of
Conversion Stock issuable upon the conversion thereof shall be computed on the
basis of the aggregate number of shares of Series H Preferred Stock so
surrendered by such record holder.  Instead of any fractional share of
Conversion Stock otherwise issuable upon conversion of any shares of the Series
H Preferred Stock, the Corporation shall pay a cash adjustment in respect of
such fraction in an amount equal to the same fraction of current per share fair
market value of the Conversion Stock as determined in good faith by the Board of
Directors on such basis as it considers appropriate.

 

(ix) The Corporation shall use its best efforts at all times to reserve and keep
available out of its authorized but unissued shares of Conversion Stock, solely
for the purpose of issuance upon the conversion of the Series H Preferred Stock,
such number of shares of Conversion Stock as are issuable upon the conversion of
all outstanding Series H Preferred

 

5

--------------------------------------------------------------------------------


 

Stock.  All shares of Conversion Stock which are so issuable shall, when issued,
be duly and validly issued, fully paid and nonassessable and free from all
taxes, liens and charges, other than those created or agreed to by the holder. 
The Corporation shall use its best efforts to take all such actions as may be
necessary to assure that all such shares of Conversion Stock may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which shares of Conversion
Stock may be listed (except for official notice of issuance which shall be
immediately delivered by the Corporation upon each such issuance).

 

(b)                                 Conversion Price.

 

(i)                                     “Conversion Price” for the Series H
Preferred Stock shall initially mean the Initial Conversion Price described in
this Section 5, as the same may be subsequently adjusted from time to time in
accordance with this Section 5.

 

(ii)                                  The “Initial Conversion Price” shall be
one-hundredth (1/100th) of the per share purchase price for the Series H
Preferred Stock.

 

(c)                                  Subdivision or Combination of Common
Stock.  If the Corporation at any time subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, or if the Corporation at
any time combines (by reverse stock split or otherwise) one or more classes of
its outstanding shares of Common Stock into a smaller number of shares, the
applicable Conversion Price in effect immediately prior to such subdivision or
combination shall be proportionately adjusted.

 

(d)                                 Consolidation, Merger or Sale for Assets. 
Any consolidation, merger, sale of all or substantially all of the Corporation’s
assets to another Person or other transaction which is effected in such a manner
that holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) assets other than Conversion Stock (“Assets”) with
respect to or in exchange for Common Stock is referred to herein as a
“Fundamental Change.” Prior to the consummation of any Fundamental Change, the
Corporation shall make appropriate provisions to insure that each of the holders
of Series H Preferred Stock shall thereafter have the right to acquire and
receive, in lieu of or in addition to (as the case may be) the shares of
Conversion Stock immediately theretofore acquirable and receivable upon the
conversion of such holder’s Series H Preferred Stock, such Assets as such holder
would have received in connection with such Fundamental Change if such holder
had converted its Series H Preferred Stock into Conversion Stock immediately
prior to such Fundamental Change.  The Corporation shall not effect any
Fundamental Change, consolidation, merger or sale unless prior to the
consummation thereof, the successor corporation (if other than the Corporation)
resulting from consolidation or merger or the corporation purchasing such assets
assumes by written instrument the obligation to deliver to each such holder such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, such holder may be entitled to acquire.

 

(e)                                  Certain Events.  If an event not
specifically enumerated in this Section 5 occurs which has substantially the
same economic effect on the Series H Preferred Stock as those specifically
enumerated shall occur, then this Section 5 shall be construed liberally,
mutatis

 

6

--------------------------------------------------------------------------------


 

mutandis, in order to give the Series H Preferred Stock the benefit of the
protections provided under this Section 5. In such event, the Corporation’s
Board of Directors shall make an appropriate adjustment in the applicable
Conversion Price so as to protect the rights of the holders of Series H
Preferred Stock.

 

(f)                                    Notices.

 

(i)                                     Promptly upon any adjustment of the
applicable Conversion Price, the Corporation shall give written notice thereof
to all holders of Series H Preferred Stock, setting forth in reasonable detail
and certifying the calculation of such adjustment.

 

(ii)                                  The Corporation shall give written notice
to all holders of Series H Preferred Stock at least 10 days prior to the date on
which the Corporation closes its books or takes a record (A) with respect to any
dividend or distribution upon Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock, or (C) for determining rights to
vote with respect to any Fundamental Change, dissolution or liquidation.

 

(iii)                             The Corporation shall give written notice to
the holders of Series H Preferred Stock at least twenty (20) days prior to the
date on which any Fundamental Change shall take place, which notice may be one
and the same as that required by (ii) above.

 

(g)                                 Automatic Conversion.

 

(i)                                     Each share of Series H Preferred Stock
shall automatically be converted into shares of Common Stock at the then
applicable Conversion Price (or upon such other terms as holders of 50% or more
of the shares of Series H Preferred Stock may agree) upon the written consent of
the holders of 50% or more of the shares of Series H Preferred Stock.

 

(ii)                                  Each share of Series H Preferred Stock
shall automatically be converted into shares of Common Stock at the then
applicable Conversion Price effective immediately upon the ratification of the
Series H financing by the Corporation’s stockholders and the stockholders’
approval, as and to the extent required by the Principal Market, authorizing the
conversion in full of all issued and outstanding shares of Series H Preferred
Stock to Common Stock.

 

(iii)                               Following completion of an automatic
conversion pursuant to this Section 5(g), each former holder of Series H
Preferred Stock shall promptly surrender to the Corporation for cancellation
such holder’s Series H Preferred Stock certificate(s), or lost instrument
declarations and indemnifications reasonably satisfactory to the Corporation,
duly endorsed. The Corporation shall have no obligation to issue certificates
representing the Common Stock issuable upon conversion until such documents are
delivered to the Corporation.

 

6.                                       Definitions.  The following terms have
the meanings specified below:

 

(a)                                  Affiliate.  The term “Affiliate” shall mean
(i) any Person directly or indirectly controlling, controlled by or under direct
or indirect common control with the Corporation (or other specified Person),
(ii) any Person who is a beneficial owner of at least 10% of the then
outstanding voting capital stock (or options, warrants or other securities
which, after

 

7

--------------------------------------------------------------------------------


 

giving effect to the exercise thereof, would entitle the holder thereof to hold
at least 10% of the then outstanding voting capital stock) of the Corporation
(or other Specified Person), (iii) any director or executive officer of the
Corporation (or other Specified Person) or Person of which the Corporation (or
other Specified Person) shall, directly or indirectly, either beneficially or of
record, own at least 10% of the then outstanding equity securities of such
Person, and (iv) in the case of Persons specified above who are individuals,
Family Members of such Person; provided, however, that no holder of Preferred
Stock nor any of their designated members of the Board of Directors shall be an
Affiliate of the Corporation for purposes hereof.

 

(b)                                 Board of Directors.  The term “Board of
Directors” shall mean the Board of Directors of the Corporation.

 

(c)                                  Conversion Stock.  The term “Conversion
Stock” shall mean the shares of Common Stock issuable upon conversion of shares
of Series H Preferred Stock; provided that if there is a change such that the
securities issuable upon conversion of the Series H Preferred Stock are issued
by an entity other than the Corporation or there is a change in the class of
securities so issuable, then the term “Conversion Stock” shall mean shares of
the security issuable upon conversion of the Series H Preferred Stock if such
security is issuable in shares, or shall mean the smallest unit in which such
security is issuable if such security is not issuable in shares.

 

(d)                                 Family Members.  The term “Family Members”
shall mean, as applied to any individual, any spouse, child, grandchild, parent,
brother or sister thereof or any spouse of any of the foregoing, and each trust
created for the benefit of one or more of such Persons (other than any trust
administered by an independent trustee) and each custodian of property of one or
more such Persons.

 

(e)                                  Issue Date.  The term “Issue Date” shall
mean the date on which the Corporation issues the applicable share(s) of Series
H Preferred Stock.

 

(f)                                    Person.  The term “Person” shall mean an
individual, corporation, partnership, limited liability company, association,
trust, joint venture or unincorporated organization or any government,
governmental department or any agency or political subdivision thereof.

 

(g)                                 “Principal Market” means the American Stock
Exchange, the New York Stock Exchange, the Nasdaq National Market, or the Nasdaq
SmallCap Market, whichever is at the applicable time the principal trading
exchange or market for the Common Stock, based upon share volume.

 

(h)                                 Public Offering.  The term “Public Offering”
shall mean any offering by the Corporation of its equity securities to the
public pursuant to an effective registration statement under the Securities Act
of 1933, as amended, or any successor federal statute, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder,
all as the same shall be in effect from time to time, or any comparable
statement under any similar federal statute then in force, other than an
offering in connection with an employee benefit plan.

 

8

--------------------------------------------------------------------------------


 

(i)                                     Subsidiary.  The term “Subsidiary” shall
mean any Person of which the Corporation shall at the time own, directly or
indirectly through another Subsidiary, 50% or more of the outstanding voting
capital stock (or other shares of beneficial interest with voting rights), or
which the Corporation shall otherwise control.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, VCampus Corporation has caused this certificate to be signed
by its duly authorized officer as of the 8th day of May 2003.

 

 

 

VCAMPUS CORPORATION

 

 

 

 

By:

/s/ Christopher L. Nelson

 

 

 

 

Name:

Christopher L. Nelson

 

 

 

 

Title:

Chief Financial Officer

 

10

--------------------------------------------------------------------------------